IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                    FILED
                                                                 December 10, 2008
                                 No. 07-40810
                              Conference Calendar             Charles R. Fulbruge III
                                                                      Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

TOBIAS LYNN, also known as James R White

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 5:03-CR-712-1


Before DAVIS, WIENER, and PRADO, Circuit Judges.
PER CURIAM:*
      The attorney appointed to represent Tobias Lynn has moved for leave to
withdraw and has filed a brief in accordance with Anders v. California, 386 U.S.
738 (1967). Lynn has not filed a response.
      Article III, section 2, of the Constitution limits federal court jurisdiction
to actual cases and controversies. Spencer v. Kemna, 523 U.S. 1, 7 (1998). The
case-or-controversy requirement demands that “some concrete and continuing



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-40810

injury other than the now-ended incarceration or parole – some ‘collateral
consequence’ of the conviction – must exist if the suit is to be maintained.”
Spencer, 523 U.S. at 7.
      Counsel asserts that there are no nonfrivolous issues relating to the
district court’s initial revocation of Lynn’s supervised release term in May 2007,
Lynn’s 120-day restraint in a halfway house, and the continuation of supervised
release with additional conditions of release. During the pendency of this
appeal, the district court again revoked Lynn’s term of supervised release and
sentenced him to six months in prison, which he has completed. The judgment
imposed no further supervised release term. Accordingly, there is no case or
controversy for this court to address. The Government’s motion to dismiss the
appeal as moot is GRANTED, and this appeal is DISMISSED. Counsel’s motion
to withdraw is DENIED as unnecessary.




                                        2